BIRD, Judge
(dissenting).
My learned colleagues have joined in the majority opinion because they believe they are making a proper disposition of this case and I do not intend that this dissent portray any personal criticism of either the writer of the opinion or those who join with him. However, I am so thoroughly in disagreement with that part of the decision which sanctions appointment by the State Board of Education that I feel compelled, for the benefit of the record, to express that disagreement.
From the law cited in the majority opinion and other authorities it is made clear to me that the power of appointment rests solely in the one member of the Carter County Board of Education who has been exonerated by the majority opinion. That member, in my opinion, still has the right to appoint the remaining members of the Board of Education insomuch as she has, by order of court, been enjoined from acting up to this time. I shall leave it to the Bench and Bar to ponder the merit of my position. I am not at all pleased with my conclusion. Nevertheless, I have not taken the oath of office as a member of the General Assembly and I am unwilling to exercise legislative authority in amending the applicable statute, however great the need may be.